FILE COPY




                     In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
                    No. 02-19-00170-CV

      CRUZ VENZOR AND JUANA MUNOZ, Appellants

                            V.

AMG BT NOTE ONE, LLC, AND AUGUST REI HOLDINGS, LLC,
                    Appellees


           On Appeal from the 67th District Court
                  Tarrant County, Texas
              Trial Court No. 067-306116-19


                           AND

                    No. 02-19-00177-CV

      CRUZ VENZOR AND JUANA MUNOZ, Appellants

                            V.

          AMG BT NOTE ONE, LLC, Appellee


           On Appeal from the 67th District Court
                  Tarrant County, Texas
              Trial Court No. 067-297732-18
                                                                              FILE COPY




                                         ORDER

       We have considered “Appellants’ Unopposed Motion for Consolidation.”

       The motion is GRANTED. It is therefore ORDERED that appeal number

02-19-00170-CV, Cruz Venzor and Juana Munoz v. AMG BT Note One, LLC and

August REI Holdings, LLC is consolidated with appeal number 02-19-00177-CV,

Cruz Venzor and Juana Munoz v. AMG BT Note One, LLC. Each appeal shall

continue to bear its respective case number.

       Pursuant to this court’s September 17, 2019 orders reinstating theses appeals,

appellant shall pay for preparation of a single clerk’s record to be filed for both

appeals on or before Wednesday, September 25, 2019. Failure to pay or to make

such arrangements will result in dismissal of the appeal for want of prosecution. See

Tex. R. App. P. 37.3(b), 42.3(b).

       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court clerk, and the court reporter.

       Dated September 20, 2019.

                                                        Per Curiam




                                             2